department of the treasury internal_revenue_service washington d c government entities division jun uniform issue list attention legend company a company b company c company d company e plan x plan y plan z dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated date concerning the deductibility of contributions under sec_404 of the internal_revenue_code the code a letter dated date supplemented the request your representative has submitted the following facts and representations company a is a c_corporation company b owns all of the issued and outstanding shares of company a’s stock page company c is a c_corporation company b owns all of the issued and outstanding shares of company c’s stock its only business activity is the holding of company d and it has no employees company b is a limited_partnership its only business activity is the holding of its interests in company a and company c and it has no employees company d is a c_corporation shares are owned by company c and the remaining shares are owned by company a percent of its issued and outstanding of its issued and outstanding f the shares of stock in company a and company b will form a new holding_company company e as a c_corporation company b will transfer to company e shares of stock in company c the result will be that i company b will own issued and outstanding shares of stock of company e ii company e will own of the issued and outstanding shares of stock of both company a and company c iii company a will own in company c will own - effect company e all of the stock of which will be owed by company b will own directly or indirectly of the issued an outstanding shares of stock of company d and iv of the equity_interest in company a company c and company d of the issued and outstanding shares of stock of company d of the - of the company a and company d have jointly maintained two employee benefit plans plan x a non-contributory money_purchase_pension_plan and plan y a profit sharing plan with a cash_or_deferred_arrangement within the meaning of sec_401 of the code plan x and plan y are qualified under sec_401 of the code both plans cover substantially_all of the employees of company a and company d the eligibility requirements of both plans are the same so that if an employee is a participant in one plan said employee is also a participant in the other plan the plan_year for both plans is the calendar_year company a and company d have contributed to plan x since more of the eligible compensation of all participants company a and company d have also established the practice of making matching_contributions to plan y in an amount equal to of their base compensation of the participants’ elective salary deferrals up to sum equal to or company a and company d propose to make similar contributions in upon the incorporation of company e and the corporate restructuring described above company e will adopt plan z an employee_stock_ownership_plan esop as defined in sec_4975 of the code all shares of stock held by plan z will be shares of company e that will be qualifying employer_securities as described in sec_4975 and employer_securities as described in sec_409 company a and company d will adopt plan z as participating employers company c has no employees and accordingly will not adopt plan z the plan z plan_year will be the calendar_year you represent that plan z meets the requirements of sec_401 and sec_4975 and its related trust is exempt from tax under code sec_501 all the above described corporations are members of a controlled_group corporations as described in sec_414 pian z will enter into a leveraged_esop transaction pursuant to which company a will obtain third party financing company a will in turn lend the loan proceeds to the esop trust the esop_loan for the purpose of enabling it to purchase employer_securities for page the benefit of its participants an independent appraisal of such employer_securities as required by sec_401 of the code will be obtained you represent that the transaction will qualify for an exemption from being a prohibited_transaction under sec_4975 by virtue of satisfying the requirements of sec_4975 and sec_54 and of the excise_tax regulations the regulations company a and company d will make contributions to plan z to pay the principal and interest on the esop_loan based on the foregoing you request the following rulings company a and company d’s proposed contributions to plan x in an amount equal _ of participants’ compensation will be deductible under sec_404 and to subject_to the limits therein company a and company d’s proposed contributions to plan y in an amount equal to the maximum elective salary deferrals permitted by sec_402 of the code subject_to sec_404 and a participants’ compensation will be deductible under sec_404 of the code _ matching_contribution up tc of company a and company d's proposed contributions to plan z of an amount up to of participants’ compensation to pay on the principal of the esop_loan and payment of such amount as is required to pay interest on the esop_loan will be deductible under sec_404 of the code and under sec_404 respectively in a telephone conversation with a member of my staff on date you withdrew your fourth ruling_request sec_404 of the code sets forth the rules governing the deductibility of employer contributions to qualified_plans sec_404 provides rules generally applicable to the deductibility of contributions to stock bonus and profit-sharing_plans sec_404 of the code generally provides in pertinent part year when paid if contributions are paid into a stock_bonus_or_profit-sharing_trust and if such taxable_year ends within or with a taxable_year of the trust with respect to which the trust is exempt under sec_501 deductions are limited to an amount not in excess of percent of the compensation_otherwise_paid_or_accrued during the taxable_year to the beneficiaries under the stock bonus or profit-sharing_plan that in the taxable sec_404 of the code further provides that if the contributions are made to two or more stock bonus or profit-sharing trusts such trusts shall be considered a single trust for purposes of applying the limitations of this subparagraph sec_404 of the code provides that a defined_contribution_plan subject_to the funding standards of sec_412 shall be treated in the same manner as a stock_bonus_plan or a profit sharing plan for purposes of this subparagraph page sec_404 of the code also provides that for purposes of paragraphs and a taxpayer shall be deemed to have made a payment on the last day of the preceding_taxable_year if the payment is made on account of such taxable_year and is made not later than the time prescribed by law for filing the return for such taxable_year including extensions thereof sec_404 of the code sets forth special deduction rules applicable to contributions to an esop described in sec_4975 that are used by the esop to repay the principal and interest on a loan incurred for the purpose of acquiring qualifying employer_securities as described in sec_4975 hereafter referred to as leveraged_esop sec_404 of the code provides in pertinent part that notwithstanding the provisions of paragraphs and if contributions are paid into a_trust which forms a part of an employee_stock_ownership_plan as described in section e and such contributions are on or before the time prescribed in paragraph applied by the plan to the repayment of the principal of a loan incurred for the purpose of acquiring qualifying employer_securities as described in sec_4975 such contributions shall be deductible under this paragraph for the taxable_year determined under paragraph the amount deductible under this paragraph shall not however exceed percent of the compensation_otherwise_paid_or_accrued during the taxable_year to the employees under such employee_stock_ownership_plan sec_404 provides that notwithstanding the provisions of paragraphs and if contributions are made to an employee_stock_ownership_plan described in subparagraph a and such contributions are applied to the plan to the repayment of interest on a loan incurred for the purpose of acquiring qualifying employer_securities as described in subparagraph a such contributions shall be deductible for the taxable_year with respect to which such contributions are made as determined under paragraph sec_404 of the code also sets forth an overall ceiling on the total_amounts which may be deducted under sec_404 for any taxable_year sec_404 in pertinent part provides that in computing the amount of any deduction allowable under paragraph or of subsection a for any year in the case of a defined_contribution_plan the amount of any contributions otherwise taken into account shall be reduced by any annual_additions in excess of the limitation under sec_415 for that year sec_415 of the code provides that if no more than one-third of the employer contributions to an employee_stock_ownership_plan as described in sec_4975 for a year which are deductible under paragraph of sec_404 are allocated to highly compensated employees within the meaning of sec_414 the limitations imposed by this section shall not apply to - a forfeitures of employer_securities within the meaning of sec_409 under such esop if such securities were acquired with the proceeds of a loan as described in sec_404 or b employer contributions to such an employee_stock_ownership_plan which are deductible under sec_404 sec_404 of the code provides that elective_deferrals as defined in sec_402 shall not be subject_to any limitation contained in paragraph or of subsection a and such elective_deferral shall not be taken into account in applying any such limitation to any other contribution page sec_611 and sec_632 of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra amended sec_415 for taxable years beginning after date so that the maximum annual_addition to the account of a participant in a defined_contribution_plan is the fesser of dollar_figure or of the participant's_compensation the effect of this change is that the sec_404 limit on deductions under sec_404 is now the lesser_of dollar_figure or of the participant's_compensation with respect to your requested rulings sec_404 of the code allows a deduction for contributions paid to a money purchase plan profit sharing plan and stock_bonus_plan up to a percent limit we note that company a and company d's proposed contributions to plan x together with their proposed matching_contributions to plan y are less than percent of participants’ compensation sec_404 allows a separate deduction for contributions applied by an esop to the repayment of the principal of a loan incurred for the purpose of acquiring qualifying employer_securities subject_to a percent limit deduction for contributions applied by an esop to repayment of interest on such a loan for purposes of applying sec_404 to other contributions elective_deferrals are not taken into account and pursuant to sec_404 the limitations of sec_404 a or a do not apply to the elective_deferrals sec_404 allows for a accordingly we conclude with respect to your ruling requests company a and company d's proposed contributions to plan x of an amount equal of participants' compensation will be deductible under sec_404 of to the code and subject_to the limits therein company a and company d’s proposed contributions to plan y of an amount equal to the maximum elective salary deferrals permitted by sec_402 of the code subject_to sec_404 and a participants' compensation will be deductible under sec_404 of the code matching_contribution up to of company a and company d's proposed contributions to plan z of an amount up to - of participants’ compensation to pay on the principal of the esop_loan and payment of such amount as is required to pay interest on the esop_loan will be deductible under sec_404 of the code and under sec_404 respectively these rulings are based on the assumption that the proposed contributions would otherwise not exceed the overall limitations of sec_415 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact id at _ please address all correspondence to se t ep ra t3 sincerely yours portwee v fot frances v sloan manager employee_plans technica group enclosures deleted copy of ruling letter notice of intention to disclose cc
